DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Terminal Disclaimer filed on 8/25/2022 has been entered. The amendment filed on 
5/24/2022 has been entered.  Claims 21-40 remain for examination. 

Allowable Subject Matter
Claims 21-40 are allowed.

The following is a statement of reasons for the indication of allowable subject matter:  The Terminal Disclaimer filed on 5/24/2022 has been approved and thus vacates all pending obvious type double patenting rejections on the claims. Accordingly, the prior art fails to disclose: 
i. a transaction card as recited in claim 21, comprising: 
a housing component having a first housing surface opposite a second housing surface 
and forming a cavity defined by walls of the housing component; 
an inlay component having a first inlay surface opposite a second inlay surface, the inlay and housing being joined such that the inlay component is disposed within the cavity wherein a space is defined by the walls of the housing component, the first housing surface, and the second inlay surface; and 
a communication device configured to transmit wireless data signals through at least one of the inlay component and the housing component.
ii. a transaction card as recited in claim 31, comprising: 
a housing component having a first housing surface opposite a second housing surface forming a cavity defined by walls of the housing component; 
a fabric surface including visible information thereon; 
a backer layer supporting the fabric surface and having greater rigidity than the fabric surface, the backer layer having a backer layer surface opposite the fabric surface such that the fabric surface is visible; and 
a communication device disposed within a space defined by the walls of the housing component, the first housing surface, and the backer layer surface.  

iii. a transaction card as recited in claim 40, comprising: 
a housing component having a first housing surface opposite a second housing surface and forming a cavity defined by walls of the housing component; 
an inlay component having a first inlay surface opposite a second inlay surface, the inlay and housing being joined such that the inlay component is disposed within the cavity, the first inlay surface comprising; 
a storage device disposed within a space defined by the walls of the housing component, the first housing surface, and the second inlay surface; a communication device disposed within the space; a microchip accessible through an aperture located on the inlay component; and 
a magnetic strip disposed on the second housing surface.   

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THIEN MINH LE whose telephone number is (571)272-2396. The examiner can normally be reached 6:30-5:00 PM M-Th..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Paik can be reached on 571-272-2404. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THIEN M LE/Primary Examiner, Art Unit 2887